ICJ_044_AerialIncidentNov1954_USA_SUN_1959-10-07_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF
7 NOVEMBER 1954

(UNITED STATES OF AMERICA v.
UNION OF SOVIET SOCIALIST REPUBLICS)

ORDER OF 7 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
7 NOVEMBRE 1954

(ÉTATS-UNIS D'AMÉRIQUE c.
UNION DES RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 7 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 7 November 1954
(United States of America v.
Union of Soviet Socialist Republics},
Order of 7 October 1959: I.C.J. Reports 1959, p. 276.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 7 novembre 1954
(Etats-Unis d'Amérique c.
Union des Républiques socialistes soviétiques),
Ovdonnance du 7 octobre 1959: C.I. J. Recueil 1959, p. 276.»

 

Sales number 91 8
N° de vente:

 

 

 
276

INTERNATIONAL COURT OF JUSTICE

1959
7 October

General List : YEAR 1 959

7 October 1959

CASE CONCERNING THE
AERIAL INCIDENT OF
7 NOVEMBER 1954

(UNITED STATES OF AMERICA v.
UNION OF SOVIET SOCIALIST REPUBLICS)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGon, KoJEVNIKOv, Sir Hersch LAUTERPACHT,
MoRENO QUINTANA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER; Deputy-Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court,

Makes the following Order :

Whereas on 7 July 1959 the Ambassador of the United States of
America to the Netherlands filed in the Registry an Application
dated 8 June 1959 and signed by the Agent for the Government of

4
277 AERIAL INCIDENT (U.S.A. V. U.S.S.R.) (ORDER 7 X 59)

the United States of America instituting proceedings before the
Court against the Union of Soviet Socialist Republics “‘on account
of the destruction on November 7, 1954, of a United States Air
Force B-29 aircraft in the Japanese territorial air space over
Hokkaido, Japan”;

Whereas the Application was duly communicated by the Registry
on 7 July 1959 to the Ambassador of the Union of Soviet Socialist
Republics to the Netherlands;

Whereas the Application was also communicated by the Registry
to the Members of the United Nations, through the Secretary-
General of the United Nations, and to the other States entitled to
appear before the Court;

Whereas the Application contains the following paragraphs:

“The United States Government, filing this application with the
Court, has submitted to the Court’s jurisdiction for the purposes of
this case. The Soviet Government appears not to have filed any
declaration with the Court thus far. It was invited to do so by the
United States Government as to the present dispute in the note of
June 19, 1958. The Soviet Government has sent a negative reply
thereto. The Soviet Government is, however, qualified to submit to
the Court in this matter and may, upon notification of this appli-
cation by the Registrar, in accordance with the Rules of the Court,
take the necessary steps to enable the Court’s jurisdiction over
both Parties to the dispute to be confirmed.

The United States Government thus founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1)
of the Statute.”’

Whereas in a letter in Russian, dated 31 August 1959, from the
Chargé d’affaires of the Union of Soviet Socialist Republics in the
Netherlands to the Registrar, accompanied by an unofficial English
translation, it was stated that:

“The Government of the USSR in its note of March 4 1959 to
the Government of the USA on this question as in its previous notes
of November 7 and December iz 1954 and of August 19, 1957,
pointed out that the violation of the Soviet State border by the
American plane which was the first to fire the Soviet fighter-planes
is an indisputable fact and that the responsibility for the incident
is completely on the American side.

In the same note of March 4, 1959, the Government of the USSR,
in response to the proposal of the Government of the USA to refer
this case to the International Court of Justice stated that they did
not see bases for it.

The Soviet Government draws your attention to the fact that
they repeatedly protested against violations by American planes
of the USSR state borders situated many thousand kilometres
278 AERIAL INCIDENT (U.S.A. ¥. U.S.S.R.) (ORDER 7 X 59)

away from the American territory and warned that all the responsi-
bility for such violations and their consequences would be com-
pletely on the American side. But the American side ignored this
kind of warnings and did not prohibit their military air-forces to
direct planes towards the state borders of the USSR and violate
these borders.

In connection with the heretofore stated the Government of the
USSR considers as before that in this case there are no questions
which are in need to be solved by the International Court of Justice
and do not see bases for the filing of this case with the Court.”

Whereas a true copy of the above-mentioned letter was com-
municated to the Agent for the Government of the United States
of America on 3 September 1959;

Whereas, in these circumstances, the Court finds that it has not
before it any acceptance by the Government of the Union of Soviet
Socialist Republics of the jurisdiction of the Court to deal with
the dispute which is the subject of the Application submitted to it
by the Government of the United States of America and that there-
fore it can take no further steps upon this Application;

THE CouRT

orders that the case be removed from the list.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this seventh day of Octo-
ber, one thousand nine hundred and fifty-nine, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the United States of
America and to the Government of the Union of Soviet Socialist
Republics, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
